By the Court :
The testimony offered by the defendant was strictly legal. He had a right to discredit the witness, who had been examined against him, and one method of effecting that object was, by proving that he had told different stories, at different times, when conversing on the same subject. Such evidence is always admitted when offered, and the effect of it is left to the jury.
Judgment reversed, and cause remanded.†

 NoTE by the Editor. — Contradictory statements on oath neutralize each other, and are disregarded entirely, vii. 88, part 2; xvi. 338.